Name: Commission Regulation (EEC) No 1723/77 of 28 July 1977 amending Regulation (EEC) No 1687/76 laying down detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 77 Official Journal of the European Communities No L 189/39 COMMISSION REGULATION (EEC) No 1723/77 of 28 July 1977 amending Regulation (EEC) No 1687/76 laying down detailed rules for verifying the use and/or destination of products from intervention other than that in which the products are removed from intervention stock, or  where products pursuant to Regulation (EEC) No 1055/77 are stocked in a Member State other than that where the selling intervention agency is situated and the security referred to in Article 13 is lodged with that intervention agency.' 2 . Add the following as Article 7a : 'Article 7a When products are stocked in a Member State other than that where the selling intervention agency is situated : 1 . The customs office where the products are released for home use shall for the purpose of the application of the second indent of Article 2 (3 ) be considered as customs office of departure ; 2 . The removal order shall , where the second indent of Article 2 (3) or Article 6 ( 1 ) applies and in addition to the information mentioned in Article 6 ( 1 ), indicate whether the security is lodged with the selling intervention agency. If so, one of the following endorsements shall be entered in Section 106 of the control copy : 'Security held by . . . (name and address of the selling intervention agency)', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1707/73 (2), and in particular Articles 11 (5) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 443/77 (4), prescribes the provisions to be applied when products subject to a specific use and/or destination are removed from intervention stock ; whereas Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (5) provides that intervention agencies may obtain authorization to store products outside the territory of the Member State within whose jurisdiction they fall ; Whereas this new situation makes amendments of Regulation (EEC) No 1687/76 necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : 1 . Article 2 (3) shall read as follows : '3 . The products shall be accompanied by the control copy referred to in Article 10 of Regulation (EEC) No 223/77  where a part of the control referred to in para ­ graph 1 is to be carried out in Member States 'Sikkerhed stillet has . . . (navn og adresse pa det sÃ ¦lgende interventionsorgan)', Kaution gestellt bei ... (Bezeichnung und Anschrift der verkaufenden Interventionsstelle)', 'Caution constituÃ ©e auprÃ ¨s de ... (nom et adresse de l'organisme d'intervention vendeur)', 'Cauzione costituita presso . . . (denominazione e indirizzo dell'organismo venditore)', 'Waarborg gesteld bij . . . (naam en adres van het interventiebureau dat de produkten heeft verkocht)'. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 3 . Where the security is lodged with the interven ­ tion agency in the Member State in which the products are stocked , the selling intervention agency may allow removal only upon confirma ­ tion from the former that it has taken the neces ­ sary measure for the control required by Article 2 ( 1 ).' ( 2 ) OJ No L 175 , 29 . 6 . 1973 , p. 5 . (3 ) OJ No L 190 , 14 . 7 . 1976 , p . 1 . ( «) OJ No L 58 , 3 . 3 . 1977 , p . 18 . (5 ) OJ No L 128 , 24 . 5 . 1977 , p . 1 . No L 189/40 Official Journal of the European Communities 29 . 7 . 77 the selling intervention agency is situated, the former shall forthwith forward to the selling inter ­ vention agency a certificate referring to the sale or tender in question and to the Regulation which applies and specifying in particular the aimount of the security, the quantity of products involved and the use and/or destination.' 6 . Article 13 (4) shall read as follows : '4. Release of the security shall be subject to the production of the proof referred to either in Article 8 (2) or in Article 12 and, as regards products which are to be imported into a specific third country, of the proof referred to in Article 11 ( 1 ) of Regulation (EEC) No 192/75.' 3 . Number the present text of Article 8 as paragraph 1 and add the following as paragraph 2 : '2 . Where the last sentence of Article 7a (2) applies, the intervention agency referred to in para ­ graph 1 shall forward the control copy or a copy or photocopy thereof to the selling intervention agency.' 4 . Article 13 ( 1 ) shall read as follows : ' 1 . Where a security is required in order to guarantee the proper use and/or destination of the products referred to in Article 1 , it shall be lodged prior to removal of the products . Such security shall  in the case of products to be processed or to be processed and exported, be lodged with the intervention agency of the Member State in which processing is to take place or to commence ,  in all other cases, with the selling intervention agency.' 5 . Article 1 3 (3) shall read as follows : ' 3 . Where security is lodged with the intervention agency of a Member State other than that where Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1977 . For the Commission Finn GUNDELACH Vice-President